                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:08-CR-11-D


UNITED STATES OF AMERICA                       )
                                               )
                   v.                          )              ORDER
                                               )
RASHON ANDRE EDWARDS,                          )
                                               )
                          Defendant.           )


       On September 21, 2020, Rashon Andre Edwards ("Edwards" or "defendant'') moved for a

sentence reduction under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 404, 132 Stat.

5194, 5222 (2018) [D.E. 37], and filed a memorandum and documents in support [D.E. 38, 38-1-38-

6]. On October 5, 2020, the government responded in opposition [D.E. 41]. As explained below,

the court denies Edwards' s motion for reduction of sentence.

                                                   I.

       On June 23, 2008, with a written plea agreement, Edwards pleaded guilty to possession with

intent to distribute more than 50 grams of cocaine base, a quantity of cocaine, and less than 50

kilograms of marijuana. See [D.E. 18, 19]. On December 17, 2008, the court held Edwards's

sentencing hearing and adopted the facts as set forth in the Presentence Investigation Report

("PSR"). See [D.E. 24]. After concluding that Edwards was a career offender under U.S.S.G. §

4B 1.1, the court determined Edwards' s total offense level to be 34, his criminal history category to

be VI, and his advisory guideline range to be 262 to 327 months' imprisonment. See PSR W51, 54,

56. A:fterthoroughlyconsideringallrelevantfactorsunder 18 U.S.C. § 3553(a), the court sentenced

Edwards to 300 months' imprisonment. See [D.E. 27, 28]. Edwards did not appeal.




            Case 5:08-cr-00011-D Document 51 Filed 06/11/21 Page 1 of 6
       Edwards moves for sentence reduction under section 404 of the First Step Act. On August

3, 2010, Congress enacted the Fair Sentencing Act of2010 ("Fair Sentencing Act''), Pub. L. No. 111-

220, 124 Stat. 2371, 2372 (codified as amended at 21 U.S.C. § 801, et~). Section 2 of the Fair

Sentencing Act reduced statutory penalties by increasing the drug quantities necessary to trigger

certain statutory minimums and maximums. For example, the amount of cocaine base (crack)

necessary to trigger a S to 40 year sentence increased from S to 28 grams. Likewise, the amount of

cocaine base (crack) necessary to trigger a 10 year to life sentence increased from SO grams to 280

grams. See id. § 2, 124 Stat. at 23 72.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. The First Step Act makes the Fair Sentencing Act's reductions in mandatory minimum

sentences apply retroactively to defendants who committed their "covered offense" of conviction

before August 3,2010. See id. § 404(a), 132 Stat. at 5222. Section 404(a) defines "covered offense"

as "a violation of a Federal criminal statute, the statutory penalties for which were modified by

section 2 or 3 ofthe Fair Sentencing Act ... that was committed before August 3, 201 O." Id. Under

the First Step Act, a "court that imposed a sentence for a covered offense may ... impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 ... were in effect at the time the

covered offense was committed." Id. § 404(b), 132 Stat. at 5222. A court that modifies a sentence

under the First Step Act does so under 18 U.S.C. § 3582(c)(l)(B), which allows a court to ''modify

an.imposed term ofimprisonment to the extent otherwise expressly permitted by statute." 18 U.S.C.

§ 3582(c)(l)(B); see UnitedStatesv.Lancaster, 997F.3d 171, 174--76 (4th Cir. 2021); United States

v. Coliington,, 995 F.3d 347, 353 (4th Cir. 2021); United States v. Woodso~ 962 F.3d 812, 815-17

(4th Cir. 2020); United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United States v.

Wirsing, 943 F.3d 175, 183 (4th Cir. 2019); United States v. Alexander, 951 F.3d 706, 708 (6th Cir.

                                                 2

            Case 5:08-cr-00011-D Document 51 Filed 06/11/21 Page 2 of 6
2019). If a defendant qualifies, courts may consider a motion for a reduced sentence only if the

defendant did not previously receive a reduction pursuant to the Fair Sentencing Act and did not

have a motion under the First Step Act denied "after a complete review ofthe motion on the merits."

First Step Act§ 404(c), 132 Stat. at 5222.

       Under the First Step Act, the district court adjusts the sentencing guideline calculations "as

if the current lower drug offense sentences were in effect at the time of the commission of the

offense." United States v. Cuny, 792 F. App'x 267,268 (4th Cir. 2020) (per curiam) (unpublished)

(quotation omitted); see Lancaster, 997F.3dat 174-76; Comngton, 995 F.3dat357; Chambers, 956

F.3d at 671-72. "Nothing in ... section [404(c) ofthe First StepAct],"however, "shall be construed

to require a court to reduce any sentence pursuant to this section." First Step Act § 404(c), 132 Stat.

at 5222; see, e.g., Collington, 995 F.3d at 357-58; United States v. Gravatt, 953 F.3d 258,261 (4th

Cir. 2020); Wirsing. 943 F.3d at 184-86; United States v. Barnes, No. 3:94cr80 (DJN), 2020 WL

1281235, at *3 (E.D. Va. Mar. 17, 2020) (unpublished); United States v. La~ No. 1:02CR0001 l-

012, 2019 WL 2550327, at *1-4 (W.D. Va. June 20, 2019) (unpublished); but cf. Collington, 995

F.3d at 356-58 (district court must reduce sentence to comply with any new statutory maximum

sentence).

       Edwards's June 2008 conviction for possession with intentto distribute more than SO grams

of cocaine base, a quantity of cocaine, and less than SO kilograms of marijuana is a covered offense

under section 404(a) of the First Step Act because this conviction is an offense whose statutory

penalties were modified by the Fair Sentencing Act that was committed before August 3, 2010.
                                                                                      I



See First Step Act§ 404(a), 132 Stat. at 5222; United States v. McDonald, 986 F.3d 402, 404 (4th

Cir. 2021) ("The First Step Act applies to any defendant who was convicted of an offense whose

statutory penalties were modified by section 2 or 3 of the Fair Sentencing Act of2010 that was

                                                  3

             Case 5:08-cr-00011-D Document 51 Filed 06/11/21 Page 3 of 6
committed before August 3, 2010.") (quotation omitted). Thus, Edwards is eligible for sentence

reduction.

       Edwards's new advisory guideline range is 70 to 87 months' imprisonment. See [D.E. 44] ·

1-2.1 The court has completely reviewed the entire record, the parties' arguments, the new advisory

guideline range, and all relevant factors under 18 U.S.C. § 3553(a). See, e....&, Chavez-Mesa v.

United States, 138 S. Ct. 1959, 1966--68 (2018); Lancaster, 997 F.3d at 176; Collington, 995 F.3d

at360; Chambers, 956F.3dat671-75; United Statesv. May, 783 F.App'x309, 310 (4th Cir. 2019)

(per curiam) (unpublished). As for Edwards's offense conduct, he engaged in serious criminal

conduct in September 2007. See PSR ,r 3. On September 13, 2007, officers with the Raleigh Police

Department served arrest warrants on Edwards forrobberywithadangerous weapon and assault with

a deadly weapon inflicting serious injury. See id. Following his arrest, a search ofEdwards and his

vehicle revealed $4,000 in U.S. currency, 52.13 grams of cocaine base (crack), 166.87 grams of

powder cocaine, and 95 grams of marijuana. See id. Edwards admitted that the narcotics belonged

to him and that he obtained them in New York. See id.




       1
          Edwards cites United States v. Chambers, 956 F.3d 667 (4th Cir. 2020), and United States
v. Norman, 935 F.3d 232 (4th Cir. 2019), and argues that he is no longer a career offender.
See [D.E. 38] 3-5. Specifically, Edwards argues that under Norman, his February 1999 federal
conviction for conspiracy to distribute crack cocaine, see PSR ,r 12, is no longer a controlled
                                              I

substance offense and, therefore, Edwards no longer has two prior felony convictions for controlled
substance offenses. See [D.E. 38] 3-5; cf. U.S~S.G. § 4Bl.l(a); Norman, 935 F.3d at 237-38.
Because Chambers requires that "any Guidelines error deemed retroactive ... must be corrected in
a First Step Act resentencing," Chambers, 956 F.3d at 668, Edwards contends that Norman requires
the court to recalculate his advisory guideline range. See [D.E. 38] 3-5. The Fourth Circuit has
never held that Norman is retroactive. See Lancaster, 997 F.3d at 177 (Wilkinson, J., concurring).
Nonetheless, in light of Lancaster, 997 F.3d at 175, the court applies Norman, finds that Edwards
is no longer a career offender, and finds that Edwards's new advisory guideline range is 70 to 87
months' imt>risonment. See id.; [D.E. 44] 1-2.

                                                  4

             Case 5:08-cr-00011-D Document 51 Filed 06/11/21 Page 4 of 6
       Edwards is a violent recidivist with convictions for possession ofmarijuana/hash, possession

of controlled dangerous substance with intent to distribute, theft from a person, financial facilitation

of criminal activity, maintain or possess cellular phone designed to facilitate the receipt of any

telecommunication· service and avoid lawful payment, conspiracy to distribute crack cocaine, and

use of unauthorized access devices. See id.      ff 7-13. Edwards also has performed poorly on
supervision, including federal supervision. See id. ff 9, 11-12. Although Edwards has taken some

positive steps while incarcerated on his federal sentence, see [D.E. 38] 6-8, he has sustained

infractions for assaulting without serious injury (2020), refusing work/program assignment (2019),

giving/accepting money without authorization (2019), possessing unauthorized item (2012 and

2019), being insolent to staff member (2012), possessing gambling paraphernalia (2012), and

possessing intoxicants (2009). See [D.E. 44] 2; cf. Pe_m,er v. United States, 562 U.S. 476, 480-81

(2011); United States v. High. 997 F.3d 181, 185-86 (4th Cir. 2021); McDonald, 986 F.3d at 412;

United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019). In light ofEdwards's serious criminal

conduct, terrible criminal record, poor performance on supervision, serious misconduct while

incarcerated, the need to promote respect for the law, the need to deter others, the need to protect

society, and the need to incapacitate Edwards, the court declines to reduce Edwards' s sentence. See,

~    18 U.S.C. § 3553(a); Chavez-Mesa, 138 S. Ct. at 1966--68; High, 997 F.3d at 185-86;

Lancaster, 997 F.3~ at 176; Co11ington, 995 F.3d at 360; Chambers, 956 F.3d at 671-75; Barnes,

2020 WL 1281235, at *3; Latten, 2019 WL 2550327, at *1-4.

       In reaching:this decision, the court has considered the entire record, Edwards' s arguments,

and the section 3553(a) factors. However, even ifthe court miscalculated the new advisory guideline

range, it still would not reduce Edwards's sentence in light of the entire record and the section

3553(a) factors. See 18 U.S.C. § 3553(a); United States v. Gomez-Jimenez, 750 F.3d 370, 382-86

                                                   5

            Case 5:08-cr-00011-D Document 51 Filed 06/11/21 Page 5 of 6
(4th Cir. 2014); United States v. Hargrove, 701 F.3d 156, 161--65 (4th Cir. 2012).

                                               II.

       In SUII½ the court DENIES Edwards's motion for reduction of sentence [D.E. 37].

       SO ORDERED. This ..LO.. day of June 2021.


                                                        ~SC.DEVERill
                                                        United States District Judge




                                                6

            Case 5:08-cr-00011-D Document 51 Filed 06/11/21 Page 6 of 6
